Citation Nr: 0824537	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  99-17 296	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating for postoperative 
residuals of a cervical spine fracture with fusion, 
arthritis, disc disease, and myositis, currently evaluated as 
30% disabling.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from October 1963 to October 
1966.

This appeal to the Board of Veterans Appeals (Board) arises 
from a June 1998 rating action that denied a rating in excess 
of 30% for the veteran's cervical spine disability.

By decision of August 2003, the Board remanded this case to 
the RO for further development of the evidence and for due 
process development.

By decision of February 2006, the Board, in pertinent part, 
denied a rating in excess of 30% for the veteran's cervical 
spine disability.  The appellant appealed the denial to the 
U.S. Court of Appeals for Veterans Claims (Court).  By 
February 2008 Order, the Court vacated that portion of the 
Board's February 2006 decision that denied a rating in excess 
of 30% for the cervical spine disability and remanded the 
matter to the Board for compliance with instructions 
contained in a January 2008 Joint Motion to Vacate and Remand 
of the appellant and the VA Secretary (Joint Motion).

In written argument which was received in May 2006, the 
veteran's attorney claimed, on his behalf, service connection 
for psychiatric and lumbar spine disabilities as secondary to 
the veteran's service-connected cervical spine disability.  
In written argument which was received in October 2006, the 
veteran's attorney claimed, on his behalf, a total disability 
rating based on individual unemployability due to service-
connected disabilities.  Those issues have not been 
adjudicated by the RO and are not properly before the Board 
for appellate consideration at this time, and are thus 
referred to the RO for appropriate action.

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  The VA will notify the appellant 
when further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002) and its 
implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007)) include enhanced duties to 
notify and assist claimants.    

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, and the Court's 
February 2008 Order, the Board finds that all notice and 
development action needed to fairly adjudicate the claim on 
appeal has not been accomplished.

In the Joint Motion, the parties noted that in November 2004 
the VA was put on notice that the veteran had sought a 
physician's assistance in obtaining Social Security 
Administration (SSA) disability benefits in 1992.  While SSA 
records are not controlling for VA determinations, they may 
be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 
Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 
(1991).  Hence, when the VA is put on notice of the existence 
of SSA records, as here, it must seek to obtain those records 
before proceeding with the appeal.  See Murincsak; also, Lind 
v. Principi, 3 Vet. App. 493, 494 (1992).  In this case, the 
Board finds that due process of law requires the RO to obtain 
a copy of any SSA decision awarding the appellant disability 
benefits, together with all medical records underlying that 
determination, following the current procedures prescribed in 
38 C.F.R. § 3.159(c) with respect to requesting records from 
Federal facilities.  The Board points out that, under 
38 C.F.R. § 3.159(b), efforts to obtain Federal records 
should continue until either the records are received or 
notification is provided that further efforts to obtain them 
would be futile.  See 38 C.F.R. § 3.159(c)(1). 

In the Joint Motion, the parties also noted that a remand by 
the Board confers upon the veteran, as a matter of law, the 
right to compliance with the remand instructions, and imposes 
upon the VA a concomitant duty to ensure compliance with the 
terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998).  In this regard, the parties noted that in the 
August 2003 Remand the Board ordered 2 VA examinations of the 
veteran, 1 orthopedic and 1 neurological, but that only a 
single VA examination was conducted in April 2005, and it was 
unclear whether it was an orthopedic or a neurological 
examination and contained sufficient medical information.  
Where the record does not adequately reveal the current state 
of a disability, the fulfillment of the duty to assist 
includes providing a thorough and contemporaneous medical 
examination that considers the claimant's prior medical 
examinations and treatment.  See Floyd v. Brown, 9 Vet. 
App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 
(1994).  Inadequate medical evaluation frustrates judicial 
review.  Hicks v. Brown,  8 Vet. App. 417, 422 (1995).  Under 
the circumstances, the Board finds that this case must thus 
be remanded to the RO to obtain separate VA orthopedic and 
neurological examinations to resolve the increased rating 
issue on appeal.  

The veteran is hereby advised that failure to report for any 
scheduled VA examination, without good cause, shall result in 
denial of his claim.  See 38 C.F.R.  § 3.655(b) (2007).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
for any scheduled examination, the RO should obtain and 
associate with the claims folder a copy of any notice of the 
examination sent to him by the pertinent VA medical facility.    
 
The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should obtain from the SSA a 
copy of any decision awarding the 
appellant disability benefits, together 
with all medical records underlying that 
determination.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from 
Federal facilities.  All 
records/responses received should be 
associated with the claims folder.  

2.  If any records sought are not 
obtained, the RO should notify the 
appellant and his attorney of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

3.  After all available records and/or 
responses received have been associated 
with the claims folder, the RO should 
arrange for the veteran to undergo 
separate VA orthopedic and neurological 
examinations of his cervical spine by 
physicians.  The entire claims folder 
must be made available to each examiner, 
and the examination reports should 
include discussion of the veteran's 
documented medical history and 
assertions.  

All indicated tests and studies (to 
include  X-rays) should be accomplished, 
and all clinical findings should be 
reported in detail and correlated to a 
specific diagnosis.  Each examiner should 
set forth all examination findings, 
together with the complete rationale for 
the comments and opinions expressed, in a 
printed (typewritten) report.

The neurological examiner should identify 
the existence, and frequency or extent, 
as appropriate, of all neurological 
symptoms associated with the veteran's 
postoperative residuals of a cervical 
spine fracture with fusion, arthritis, 
disc disease, and myositis - to 
specifically include any sciatic 
neuropathy with characteristic pain; 
demonstrable muscle spasm; absent ankle 
jerk; the degree of bowel or bladder 
impairment, if any; and all neurologic 
signs and symptoms resulting from the 
cervical spine disc disease that are 
present constantly, or nearly so.  

The physician should render an opinion 
for the record as to whether the 
veteran's cervical spine disc disease may 
best be characterized as (a) moderate, 
with recurring attacks; (b) severe, with 
recurring attacks, with intermittent 
relief; or (d) pronounced, with 
persistent symptoms compatible with 
sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, an 
absent ankle jerk, or other neurological 
findings appropriate to the site of the 
diseased disc, with little intermittent 
relief.  The doctor should fully describe 
the degree of severity and duration of 
any recurring attacks, and discuss the 
effect of the veteran's cervical spine 
disability on his employability.   

Considering all neurological examination 
findings, the physician should also 
assess the frequency and duration of 
attacks of the cervical spine disc 
disease, and render an opinion for the 
record as to whether the neck disability 
has been manifested by incapacitating 
episodes having a total duration of at 
least (a) 2 weeks but less than 4 weeks 
during any 12-month period;      (b) 4 
weeks but less than 6 weeks during any 
12-month period; or (c) 6 weeks or more 
during any 12-month period.  (The 
examiner should note that an 
"incapacitating episode" is defined for 
VA rating purposes as a period of acute 
signs and symptoms due to intervertebral 
disc syndrome that requires bed rest and 
treatment prescribed by a physician.)  

The orthopedic examiner should conduct 
range of motion testing of the veteran's 
cervical spine (expressed in degrees, 
with standard ranges provided for 
comparison purposes).  He should render 
specific findings as to whether, during 
the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or 
incoordination associated with the neck.  
If pain on motion is observed, he should 
indicate the point at which pain begins.  
He should indicate whether, and to what 
extent, the veteran experiences likely 
functional loss of the neck due to pain 
and/or any of the other symptoms noted 
above during flare-ups and/or with 
repeated use; to the extent possible, the 
examiner should express such functional 
loss in terms of additional degrees of 
limited motion. 

The physician should report or describe 
(a) whether there was or is favorable or 
unfavorable ankylosis of the entire 
cervical spine, unfavorable ankylosis of 
the entire thoracolumbar spine, or 
unfavorable ankylosis of the entire 
spine; (b) whether there was or is 
complete bony fixation (ankylosis) of the 
spine at a favorable angle; or at an 
unfavorable angle, with marked deformity 
and involvement of major joints (Marie-
Strumpell type), or without other joint 
involvement (Bechterew type);       (c) 
all orthopedic signs and symptoms 
resulting from the cervical spine disc 
disease that are present constantly, or 
nearly so; (d) whether there is any 
deformity; (e) the mobility of the 
cervical spine, to include whether the 
veteran wears a brace (jury mast); (f) 
any scarring associated with the past 
cervical spine surgery, to include 
whether any scars are tender, 
superficial, poorly nourished, ulcerated, 
painful, or unstable; if any scarring 
impairs neck function; and if any scar is 
disfiguring (more than 5 inches; at least 
.25 inch at the widest part; the contour 
is elevated or depressed on palpation; 
adherent; or, in an area exceeding 6 
square inches, any scar is hypo- or 
hyper-pigmented, or the texture is 
abnormal, or the underlying soft tissue 
is missing, or the skin is indurated or 
inflexible).   

The physician should also render an 
opinion for the record as to whether the 
veteran's cervical spine disc disease may 
best be characterized as (a) moderate, 
with recurring attacks; (b) severe, with 
recurring attacks, with intermittent 
relief; or (d) pronounced, with 
persistent symptoms compatible with 
sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, an 
absent ankle jerk, or other neurological 
findings appropriate to the site of the 
diseased disc, with little intermittent 
relief.  The doctor should also discuss 
the effect of the veteran's cervical 
spine disability on his employability.   
    
Considering all orthopedic examination 
findings, the physician should also 
assess the frequency and duration of 
attacks of the cervical spine disc 
disease, and render an opinion for the 
record as to whether the neck disability 
has been manifested by incapacitating 
episodes having a total duration of at 
least (a) 2 weeks but less than 4 weeks 
during any 12-month period;      (b) 4 
weeks but less than 6 weeks during any 
12-month period; or (c) 6 weeks or more 
during any 12-month period.  (The 
examiner should note that an 
"incapacitating episode" is defined for 
VA rating purposes as a period of acute 
signs and symptoms due to intervertebral 
disc syndrome that requires bed rest and 
treatment prescribed by a physician.)  

4.  If the veteran fails to report for 
any scheduled examination, the RO must 
obtain and associate with the claims 
folder a copy of the notice of the date 
and time of the examination sent to him 
by the pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall, 11 Vet. App. at 271.

6.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  If the veteran 
fails to report for any scheduled 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.
 
7.  Unless the benefit sought on appeal 
is granted to the veteran's satisfaction, 
the RO must furnish him and his attorney 
an appropriate Supplemental Statement of 
the Case that includes clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims folder is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The appellant needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A.     §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

